

LENDER CONSENT LETTER


NAVISTAR FINANCIAL CORPORATION
ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., SOFOM, E.N.R.
NAVISTAR FINANCIAL, S.A. DE C.V., SOFOM, E.N.R.
NAVISTAR COMERCIAL, S.A. DE C.V.


AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 1, 2005




To:           JPMorgan Chase Bank, N.A.,
                as Administrative Agent
270 Park Avenue
New York, New York 10017




Ladies and Gentlemen:


Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July
1, 2005 (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation,
ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., SOFOM, E.N.R., a Mexican
corporation, NAVISTAR FINANCIAL, S.A. DE C.V., SOFOM, E.N.R., a Mexican
corporation, and NAVISTAR COMERCIAL, S.A. DE C.V., a Mexican corporation (each,
a “Borrower” and collectively, the “Borrowers”), the several lenders from time
to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), BANK OF AMERICA, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), and THE BANK OF NOVA SCOTIA, as documentation agent (in
such capacity, the “Documentation Agent”).


The Borrowers have requested a waiver with respect to the Credit Agreement on
the terms described in the Fifth Waiver in the form attached hereto as Exhibit A
(the “Waiver”).


Pursuant to Section 12.02 of the Credit Agreement, the undersigned Lender hereby
consents to the execution by the Administrative Agent of the Waiver.


Very truly yours,




_____________________________________________________
(NAME OF LENDER)




By___________________________________________________
Name:
Title:
Dated as of November 28, 2007


 

--------------------------------------------------------------------------------




FIFTH WAIVER
 
FIFTH WAIVER, dated as of November 28, 2007 (this “Waiver”), to the Amended and
Restated Credit Agreement, dated as of July 1, 2005 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among NAVISTAR
FINANCIAL CORPORATION, a Delaware corporation, ARRENDADORA FINANCIERA NAVISTAR,
S.A. DE C.V., ORGANIZACIÓN AUXILIAR DEL CRÉDITO, a Mexican corporation,
SERVICIOS FINANCIEROS NAVISTAR, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO
LIMITADO, a Mexican corporation, and NAVISTAR COMERCIAL, S.A. DE C.V., a Mexican
corporation (each, a “Borrower” and collectively, the “Borrowers”), the several
lenders from time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and THE BANK OF NOVA SCOTIA, as
documentation agent (in such capacity, the “Documentation Agent”).
 
WITNESSETH :
 
WHEREAS, the Borrowers, the Administrative Agent, the Syndication Agent, the
Documentation Agent and the Lenders are parties to the Credit Agreement;
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders agree waive compliance with certain provisions of the Credit
Agreement; and
 
WHEREAS, the Administrative Agent has obtained the consent of the Required
Lenders to execute this Waiver, but only upon the terms and conditions set forth
herein;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the parties hereto agree as follows:
 
1. Defined Terms.  (a) Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement are used herein as defined therein.
 
(b)           For purposes of this Waiver, “Financial Officer” shall mean the
chief financial officer or the treasurer of the Parent or the treasurer or
controller of the US Borrower, as applicable.
 
(c)           For purposes of this Waiver, the “2007 NIC Credit Agreement” shall
mean the Credit Agreement, dated as of January 19, 2007, among Navistar
International Corporation, the subsidiary guarantors party thereto, the lenders
party thereto, JPMorgan Chase Bank N.A., Credit Suisse, Banc of America
Securities LLC and Citigroup Capital Markets Inc.


2. Waivers. The Lenders hereby waive, until the earlier of (i) November 30, 2008
and (ii) the date on which the US Borrower and the Parent each shall have timely
filed a report on Form 10-K or 10-Q after the date hereof with the Securities
and Exchange Commission pursuant to Sections 13 and 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), any Default or Event of
Default under:
 

--------------------------------------------------------------------------------


(a) Clause (e) of Article IX of the Credit Agreement that would result solely
from the Parent’s or the Borrowers’ failure to deliver by such date as may be
required under the Credit Agreement, the report on Form 10-K and financial
statements for each of the fiscal years ended October 31, 2005, October 31, 2006
and October 31, 2007 and other information and documents required under Sections
7.01(a), (c), (d) and (f) of the Credit Agreement that were to be delivered in
connection with such report or such financial statements;
 
(b) Clause (e) of Article IX of the Credit Agreement that would result solely
from the Parent’s or the Borrowers’ failure to deliver by such date as may be
required under the Credit Agreement, the report on Form 10-Q and financial
statements (other than as required by Section 5 hereof) for each of the fiscal
quarters ended January 31, 2006, April 30, 2006, July 31, 2006, January 31,
2007, April 30, 2007, July 31, 2007, January 31, 2008, April 30, 2008 and July
31, 2008 and other information and documents required under Sections 7.01(b),
(d) and (f) of the Credit Agreement to be delivered in connection with such
report or such financial statements; and
 
(c) (i) Any condition or required representation or warranty that could not be
satisfied or made or deemed made, and (ii) any Default or Event of Default
arising, in each case as a result of the breach of any representation or
warranty in Section 5.04 or 5.14(b) of the Credit Agreement as a result of or
arising out of any revision or restatement in connection with the audit
conducted for the fiscal years ended October 31, 2005, October 31, 2006 or
October 31, 2007 of any financial statements of the US Borrower or any of its
affiliates for any period ending on or before the end of the Waiver Period (as
defined below), or in any reports, financial statements, certificates, or other
information containing similar information with respect to such periods.
 
3. Additional Waiver.  The Lenders hereby waive each covenant, requirement or
agreement under the Loan Documents for the Parent or the US Borrower to provide,
in the event of any change in generally accepted accounting principles used in
the preparation of its financial statements for any period ending on or prior to
November 30, 2008 from those previously used, a reconciliation of such financial
statements to GAAP; provided that, in the event a reconciliation from past
practices to generally accepted accounting principles in the preparation of such
financial statements is available, the Parent or the US Borrower, as
appropriate, shall also provide such reconciliation.
 
4. Agreements by the US Borrower.  Notwithstanding anything to the contrary in
the Credit Agreement, to induce the Required Lenders to consent to the execution
by the Administrative Agent of this Waiver, until the expiration of the waiver
provided in Section 2 (the “Waiver Period”):
 
(i)   The US Borrower agrees to deliver to the Administrative Agent, for prompt
distribution to each Lender:



--------------------------------------------------------------------------------


(a) As soon as available, after the end of each of the fiscal years of the
Parent ended October 31, 2005, October 31, 2006 and October 31, 2007, a copy of
the annual report for such fiscal year for the Parent and its Subsidiaries,
including therein (i) a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and (ii) a consolidated statement
of income and a consolidated statement of cash flows of the Parent and its
Subsidiaries for such fiscal year, in each case prepared in accordance with Rule
3-10 of Regulation S-X, consistent with the Parent’s past or then current
practice (unless otherwise required to conform with the results of the audit or
changes in GAAP), on the basis of management’s good faith calculations and
fairly presenting in all material respects the consolidated financial condition
of the Parent and its Subsidiaries as at such date and the consolidated results
of operations of the Parent and its Subsidiaries for the period ended on such
date; provided that, in the event a reconciliation from past practices to
generally accepted accounting principles in the preparation of such financial
statements is available, the Parent shall also provide such reconciliation.
 
(b) As soon as available, after the end of each of the fiscal quarters of the
Parent ended January 31, 2006, April 30, 2006, July 31, 2006, January 31, 2007,
April 30, 2007, July 31, 2007, January 31, 2008, April 30, 2008 and July 31,
2008 (i) a consolidated balance sheet of the Parent and its Subsidiaries as of
the end of such quarter, (ii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter, and (iii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, all prepared in accordance with Rule 3-10 of Regulation S-X,
consistent with the Parent’s past or then current practice (unless otherwise
required to conform with the results of the audit or changes in GAAP), on the
basis of management’s good faith calculations and fairly presenting in all
material respects, subject to year end audit adjustments and the absence of
footnotes, the consolidated financial condition of the Parent and its
Subsidiaries as at such dates and the consolidated results of operations of the
Parent and its Subsidiaries for the periods ended on such dates, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments and the absence of
footnotes) by a Financial Officer of the Parent, consistent with the Parent’s
past, or then current, practice; provided that, in the event a reconciliation
from past practices to generally accepted accounting principles in the
preparation of such financial statements is available, the Parent shall also
provide such reconciliation.
 
(c) As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of the US Borrower,
ended on or after October 31, 2007, management financial reports of the US
Borrower setting forth (i) a preliminary consolidated statement of financial
condition and consolidated statement of income in a management format, (ii)
serviced portfolio information, (iii) funding availability under its contractual
arrangements with Truck Retail Instalment Paper Corp. and under the Credit
Agreement and (iv) calculations demonstrating compliance with Section 8.01 of
the Credit Agreement, in each case prepared in a manner materially consistent
with the US Borrower’s past or then current practices (unless otherwise required
to conform with the results of the audit or changes in GAAP) and, to the extent
relevant, on the basis of management’s good faith efforts, in such form and
detail reasonably satisfactory to the Administrative Agent; provided, however,
that such reporting shall not be required so long as the US Borrower has filed
all reports with the Securities and Exchange Commission required pursuant to
Section 13 of the Exchange Act.
 

--------------------------------------------------------------------------------


(d) As soon as available, and in any event within 30 days after the end of each
month, commencing with the month of October 2007, monthly management financial
reports of the Parent in respect of the sales and income by segment and cash
balances, Indebtedness, capital expenditures and depreciation and amortization
of the Parent and its consolidated Subsidiaries prepared in a manner consistent
with the Parent’s past or then current practices (unless otherwise required to
conform with the results of the audit or changes in GAAP) and on the basis of
management’s good faith calculations, in such form and detail reasonably
satisfactory to the Administrative Agent (including, without limitation, any
financial information prepared in accordance with generally accepted accounting
principles to determine compliance with the covenants under the 2007 NIC Credit
Agreement); provided, however, that such reporting shall not be required so long
as the US Borrower has filed all reports with the Securities and Exchange
Commission required pursuant to Section 13 of the Exchange Act.
 
(e) As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of the Parent,
commencing with the fiscal quarter ended October 31, 2007, quarterly condensed
manufacturing balance sheet and income statement of the Parent and its
consolidated subsidiaries, with its finance subsidiaries included on an equity
basis, prepared in a manner consistent with the Parent’s past or then current
practices (unless otherwise required to conform with the results of the audit or
changes in GAAP) and on the basis of management’s good faith calculations.
 
The Lenders acknowledge that the financial information delivered pursuant to
subsections (c), (d) and (e) above will be preliminary and unaudited and will be
prepared by management based on current data in a manner consistent with past or
then current practices (unless otherwise required to conform with the results of
the audit or changes in the GAAP), will not have been reviewed by the Parent’s
or the US Borrower’s independent accountants, and when the accounting review in
connection with the audit of the fiscal 2005, 2006 and 2007 financial statements
is complete, the information provided may differ from the audited financial
statements.
 
(ii)  The US Borrower agrees that each Applicable Rate for Revolving Loans and
Tranche A Term Loans (but not for the facility fee) in Levels 4 and 5 in the
definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
(including as applicable to Letters of Credit) shall be increased by 0.25% per
annum for the period from the Effective Date (as defined in Section 5 below) to
and including the last day of the Waiver Period.
 
(iii)  The US Borrower agrees that each Applicable Rate for Revolving Loans and
Tranche A Term Loans (but not for the facility fee) in Levels 4 and 5 in the
definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
(including as applicable to Letters of Credit) shall be increased by 0.25% per
annum (in addition to the increase under paragraph (ii) of this Section 4) in
the event that the Parent or the US Borrower, as required under the Credit
Agreement, fails to file and deliver by March 31, 2008 the report on Form 10-K
and financial statements for fiscal year ended October 31, 2007, and such
increase shall remain in effect to and including the last day of the Waiver
Period.
 

--------------------------------------------------------------------------------


5. Conditions to Effectiveness of this Waiver.  The waivers set forth herein
shall become effective on the date upon receipt by the Administrative Agent of
(the “Effective Date”):
 
(a)           counterparts of this Waiver duly executed by each of the Borrowers
and the Administrative Agent; and
 
(b)           authorization to David Zabell at Simpson Thacher & Bartlett LLP
(dzabell@stblaw.com)to release Lender Consent Letter with respect to this Waiver
from each Lender that executes and delivers a Lender Consent Letter with respect
to this Waiver and the Required Lenders have released such Lender Consent
Letters with respect to this Waiver; and
 
(c)           for the account of each Lender that executes and delivers a Lender
Consent Letter with respect to this Waiver on or before 5 p.m., Eastern time, on
November 28, 2007, an amendment fee equal to 0.10% of the sum of the outstanding
principal amount of such Lender’s Tranche A Term Loans and its US Revolving
Commitment.
6. Representations and Warranties.  On and as of the date hereof and after
giving effect to this Waiver, each Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Article V of the Credit
Agreement mutatismutandis, except to the extent that such representations and
warranties expressly relate to a specific earlier date, in which case each
Borrower hereby confirms, reaffirms and restates such representations and
warranties as of such earlier date, and represents and warrants that, except to
the extent waived hereby, no Default or Event of Default has occurred and is
continuing.
 
7. Continuing Effect; No Other Waiver.  Except as expressly amended, waived or
provided for above, and subject to any existing amendment and waiver, all of the
terms and provisions of the Credit Agreement are and shall remain in full force
and effect and each Borrower shall continue to be bound by all of such terms and
provisions.  The waivers provided for herein are limited to the specific
sections of the Credit Agreement specified herein and shall not constitute an
amendment or waiver of, or an indication of the Administrative Agent’s or the
Lenders’ willingness to amend or waive, any other provisions of the Credit
Agreement or the same section for any other date or purpose.  For the avoidance
of doubt, the amendments set forth in the First Amendment, dated as of March 28,
2007, to the Credit Agreement remain in effect in accordance with the terms
thereof.  Further, for the avoidance of doubt, the change to the definition of
Applicable Rate effected by the Third Waiver and Consent, dated as of November
10, 2006, is hereby rescinded.
 
8. Expenses.  The Borrowers agree to pay and reimburse the Administrative Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation and delivery of this Waiver, including, without limitation,
the reasonable fees and disbursements of counsel to the Administrative Agent.
 

--------------------------------------------------------------------------------


9. Counterparts.  This Waiver may be executed by one or more of the parties to
this Waiver on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  A set of the copies of this Waiver signed by the parties
hereto shall be delivered to the Borrowers and the Administrative Agent.  The
execution and delivery of this Waiver by the Administrative Agent with the
consent of any Lender shall be binding upon such Lender’s successors and assigns
(including transferees of its commitments and Loans in whole or in part prior to
effectiveness hereof) and binding in respect of all of its commitments and
Loans, including any acquired subsequent to its execution and delivery hereof
and prior to the effectiveness hereof.
 
10. GOVERNING LAW.  THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
 
NAVISTAR FINANCIAL CORPORATION
 
By:     /s/  JOHN V.MULVANEY, SR.
Name:      John V. Mulvaney, Sr.
Title:        V.P., CFO & Treasurer
 
 
ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., SOFOM, E.N.R.
 
By:     /s/  JOSE CHACON
Name:      Jose Chacon
Title:        Atorney-in-fact
 
NAVISTAR FINANCIAL, S.A. DE C.V., SOFOM, E.N.R.
 
By:     /s/  JOSE CHACON
Name:      Jose Chacon
Title:        Atorney-in-fact
 
NAVISTAR COMERCIAL, S.A. DE C.V.
 
By:     /s/  JOSE CHACON
Name:      Jose Chacon
Title:        Atorney-in-fact
 
 

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A. as Administrative Agent
                                                                                              
                                                                                               
By:     /s/  RICHARD DUKER
                                                                                               
Name:      Richard Duker
                                                                                               
Title:        Managing Director





--------------------------------------------------------------------------------


